Final Rejection 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Applicant’s amendment/arguments with respect to pending claims 17-30 filed on October 07, 2022 have been fully considered but the arguments are held unpersuasive. Examiner’s response to the applicant’s arguments follows below. 

Claim Rejections - 35 USC § 103
Summary of Arguments:
Regarding claims 17 and 28, applicant argues that Knoblock in view of O’Connell does not teach the feature of: “the at least one camera pod including at least one port for electrically connecting one or more of at least one modular peripheral device or adapter of a peripheral device to the camera pod…wherein the at least one interface module allows access to and control of the at least one modular peripheral device mounted on the camera pod,” as recited in claim 17.

Examiner’s Response:
`Examiner respectfully disagrees. Knoblock in paragraphs [0018], [0021] and as illustrated in Figure 7 discloses, a transmitter 40 is positioned within the camera (22) housing 26 in electrical communication with the receiver 48 positioned within the monitor 44. 
Thus, Knoblock teaches the limitation “the at least one camera pod including at least one port for electrically connecting one or more of at least one modular peripheral device or adapter of a peripheral device to the camera pod” as recited n claim 17.
Furthermore, O’Connell in paragraphs [0033]- [0034] and as illustrated in Figures 1 and 2 discloses, controlling the camera such as selectively adjusting the field of view of the camera upward/downward and/or forward/rearward and/or side-to-side and/or the like, via user input using the touch screen display.  
Thus, O’Connell teaches “wherein the at least one interface module allows access to and control of the at least one modular peripheral device mounted on the camera pod,” as recited in claim 17. 
Accordingly, the rejection of the pending claims is maintained. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-21, 23-28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knoblock (Pub. No. US 20170120841 A1) in view of O'Connell (US 20140285666 A1).

Regarding claim 17, Knoblock discloses a rear view device, comprising: at least one camera pod including at least one camera (Figs. 1-7: cameras 22); at least one interface module being electrically connected to the at least one camera pod (Fig. 7: ¶0017: the lens 36 is electrically coupled to the remote processor 38…remote processor 38 is electrically coupled to the ignition 14); and at least one module system, allowing for a free selection, configuration and exchange of peripheral devices (¶0016: the cameras 22 are removably connected to the vehicle), the module system comprising the at least one camera pod (cameras 22), wherein the at least one camera pod is adapted to be mounted to the motor vehicle temporarily extending at least one of to an outside or from an exterior surface of the motor vehicle (See Fig. 4: cameras 22. ¶0016: the cameras 22 are removably connected to the vehicle), the at least one camera pod including at least one port for electrically connecting one or more of at least one modular peripheral device or adapter of a peripheral device to the camera pod (¶¶0018, 0021: A transmitter 40 is positioned within the housing 26 and the transmitter 40 is electrically coupled to the remote processor 38…The receiver 48 is in electrical communication with the transmitter 40), and the at least one interface module is adapted to be mounted to an interior surface of the motor vehicle (¶0020: Figs. 1, 7: A monitor 44 is positioned within the vehicle 12. The monitor 44 may be observed while the vehicle 12 is driven).
 Knoblock is silent with regard to wherein the at least one interface module is connected to the at least one camera pod via at least one cable, the at least one cable extending through a vehicle door and using power from a door loom, wherein the at least one interface module allows access to and control of the at least one modular peripheral device mounted on the camera pod.

However, O'Connell discloses wherein the at least one interface module is connected to the at least one camera pod via at least one cable (Figs. 1-9, ¶0039: the display device 114 may be operable to display images captured by one or more cameras, communicated via vehicular network bus or communication bus (such as a CAN or LIN bus of the vehicle) or via a wired communication or link)), the at least one cable extending through a vehicle door and using power from a door loom (¶¶0029, 0043:  the exterior rearview mirror assembly 12 and display device 14 may be incorporated into an imaging module that is mountable to or incorporated in a vehicle door, such that all of the wiring and communication links between the camera and display are provided within the module. The module may be mounted at or installed in the door assembly and may be electrically connected to a vehicle wiring harness via an electrical connector at the door, so that power and/or control of the module and/or system is provided via the vehicle wiring harness), wherein the at least one interface module allows access to and control of the at least one modular peripheral device mounted on the camera pod (¶0033-0034: controlling the camera such as selectively adjusting the field of view of the camera upward/downward and/or forward/rearward and/or side-to-side and/or the like, via user input using the touch screen display).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Knoblock by utilizing wherein the at least one interface module is connected to the at least one camera pod via at least one cable, the at least one cable extending through a vehicle door and using power from a door loom, wherein the at least one interface module allows access to and control of the at least one modular peripheral device mounted on the camera pod, as taught by O'Connell, for providing a door-mounted module for a vehicle with a simplified installation process (O'Connell: ¶0025). 

Regarding claim 18, Knoblock discloses the rear view device according to claim 17, wherein each port is adapted to receive the at least one peripheral device or adapter of the at least one modular peripheral device, with a connecting mechanism for connecting the at least one modular peripheral device or adapter of the peripheral device to the camera pod in a lockable and sealed manner (¶¶0019, 0054: A pair of couplers 42 is provided and each of the couplers 42 is coupled to the basal wall 28. Each of the couplers 42 removably engages the vehicle 12 such that the housing 26 is retained on the vehicle 12).
Regarding claim 19, Knoblock discloses the rear view device according to claim 17, wherein the at least one modular peripheral devices or a plurality of adapters is provided with a standardized modular structure (¶¶0019, 0054: A pair of couplers 42 is provided and each of the couplers 42 is coupled to the basal wall 28. Each of the couplers 42 removably engages the vehicle 12 such that the housing 26 is retained on the vehicle 12).
Regarding claim 20, Knoblock discloses the rear view device according to claim 17, wherein the at least one peripheral device is selected from a group consisting of: a microphone, a taxi free lamp, a parking light, a parking disc, a device for providing electronic parking tickets, an automatic toll payment, a logo lamp, a puddle light, a brake light, a side turn indicator light, a spot light, a search light, a welcome/goodbye lamp, a fog light, an acceleration light, a flash light, a navigation light, a position light, an emergency light, an approach light, a display, a blind spot light, a warning light, a weather light, a lane change light, a fuel status light, a battery charging light, a laser device, a laser scanner, a projector, an ultrasound sensor, an electronic payment device, an electronic registration device, an antenna, a camera, a bird view camera, a front view camera, a rear view camera, a smart phone, a tablet, a smart phone multi interface adapter, a protective glass in particular in different colors, a lighted module housing, an anti-marten protection system, a dynamic TLS (transport layer security) adapter, a scan device, self-park assist device, an adapter to an external power source, and an alarm device (cameras 22).
Regarding claim 21, Knoblock discloses the rear view device according to claim 18, wherein the connecting mechanism comprises at least one mechanical connecting element selected from a group consisting of: a bayonet mount, a notch connector, a magnetic connector, a dovetail joint, a snap connection element, a pin or a bolt connector, a screw connector or a spring connector, a latching element, and an undercut (¶0019:  Each of the couplers 42 may comprise a magnet. Thus, each of the couplers 42 may magnetically engage the vehicle 12).
Regarding claim 23, Knoblock discloses the rear view device according to claim 17, wherein at least one of: the at least one interface module is mounted on an interior surface of the motor vehicle, or the at least one interface module is connected to the camera pod via at least one cable (¶0020: Figs. 1, 7: A monitor 44 is positioned within the vehicle 12. The monitor 44 may be observed while the vehicle 12 is driven. ¶¶0017, 0021: a remote processor 38 positioned within the housing of camera 22 is electrically coupled with a base processor 46 posited within the monitor 44 as illustrated in Figure 7).
Regarding claim 24, Knoblock discloses the rear view device according to claim 17, wherein the at least one interface module comprises one or more of at least one connector or data exchange device selected from a group consisting of: an USB connector, a Wifi connector, a Bluetooth connector, an OBD2 connector, an infrared device, a wireless network device, wlan device, and a light device for emitting laser beams (¶0019: A pair of couplers 42 is provided and each of the couplers 42 is coupled to the basal wall 28. Each of the couplers 42 removably engages the vehicle 12 such that the housing 26 is retained on the vehicle 12. ¶0018: A transmitter 40 is positioned within the housing 26 and the transmitter 40 is electrically coupled to the remote processor 38. The transmitter 40 may comprise a radio frequency transmitter or the like. The transmitter 40 may utilize a WPAN signal).
Regarding claim 25, Knoblock discloses the  rear view device according to claim 17, wherein at least one of: the at least one interface module comprises at least one upgradable interface slot, or the at least one interface module is connected to or connectable to an infotainment system of the motor vehicle (¶0021: The monitor 44 comprises a base processor 46 that is positioned within the monitor 44. The base processor 46 is electrically coupled to the ignition 14).
Regarding claim 26, Knoblock  in view of O'Connell discloses the rear view device according to claim 17. O'Connell further discloses  wherein one or more of the camera pod or the at least one interface module is adapted to be moveable in the direction of a lateral axis of the motor vehicle ( ¶0026: The camera 20 may be disposed at any suitable location at mirror assembly 12. ¶0037: the mirror assembly may comprise a powerfold exterior mirror assembly, where the head portion is pivoted between a use position and a folded position). The motivation statement set forth above with respect to claim 17 applies here. 
Regarding claim 27, Knoblock discloses the wherein the camera pod comprises one or more of a lens cleaning system or a protective cover for the camera (¶0016: Each of the cameras 22 comprises a housing 26 that has a basal wall 28 and an outer wall 30).
Regarding claim 28, Knoblock discloses a motor vehicle, comprising: at least one exterior rear view device ( ¶0015: Each of the cameras 22 is positioned on an associated one of the first lateral side 16 and the second lateral side 18. Each of the cameras 22 is oriented to face the back side 20. Thus, each of the cameras 22 may monitor an associated one of a pair of blind spots 24 with respect to the vehicle 12) , comprising: at least one camera pod including at least one camera (Figs. 1-7: cameras 22); at least one interface module being electrically connected to the at least one camera pod (Fig. 7: ¶0017: the lens 36 is electrically coupled to the remote processor 38…remote processor 38 is electrically coupled to the ignition 14); and at least one module system, allowing for a free selection, configuration and exchange of peripheral devices (¶0016: the cameras 22 are removably connected to the vehicle), the module system comprising the at least one camera pod (cameras 22), wherein the at least one camera pod is adapted to be mounted to the motor vehicle temporarily extending at least one of to an outside or from an exterior surface of the motor vehicle (See Fig. 4: cameras 22. ¶0016: the cameras 22 are removably connected to the vehicle), the at least one camera pod including at least one port for electrically connecting one or more of at least one modular peripheral device or adapter of a peripheral device (¶¶0018, 0021: A transmitter 40 is positioned within the housing 26 and the transmitter 40 is electrically coupled to the remote processor 38…The receiver 48 is in electrical communication with the transmitter 40), and the at least one interface module is adapted to be mounted to an interior surface of  the motor vehicle (Figs. 1, 7: A monitor 44 is positioned within the vehicle 12. The monitor 44 may be observed while the vehicle 12 is driven).
 Knoblock is silent with regard to wherein the at least one interface module is connected to the at least one camera pod via at least one cable, the at least one cable extending through a vehicle door and using power from a door loom, wherein the at least one interface module allows access to and control of the at least one modular peripheral device mounted on the camera pod.
However, O'Connell discloses wherein the at least one interface module is connected to the at least one camera pod via at least one cable (Figs. 1-9, ¶0039: the display device 114 may be operable to display images captured by one or more cameras, communicated via vehicular network bus or communication bus (such as a CAN or LIN bus of the vehicle) or via a wired communication or link)), the at least one cable extending through a vehicle door and using power from a door loom (¶¶0029, 0043:  the exterior rearview mirror assembly 12 and display device 14 may be incorporated into an imaging module that is mountable to or incorporated in a vehicle door, such that all of the wiring and communication links between the camera and display are provided within the module. The module may be mounted at or installed in the door assembly and may be electrically connected to a vehicle wiring harness via an electrical connector at the door, so that power and/or control of the module and/or system is provided via the vehicle wiring harness), wherein the at least one interface module allows access to and control of the at least one modular peripheral device mounted on the camera pod (¶0033-0034: controlling the camera such as selectively adjusting the field of view of the camera upward/downward and/or forward/rearward and/or side-to-side and/or the like, via user input using the touch screen display).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Knoblock by utilizing wherein the at least one interface module is connected to the at least one camera pod via at least one cable, the at least one cable extending through a vehicle door and using power from a door loom, wherein the at least one interface module allows access to and control of the at least one modular peripheral device mounted on the camera pod, as taught by O'Connell, for providing a door-mounted module for a vehicle with a simplified installation process (O'Connell: ¶0025). 

Regarding claim 30, Knoblock discloses the motor vehicle according to claim 28, wherein the exterior surface of the motor vehicle to which the camera pod is mounted is comprised the vehicle door (See Fig. 4, camera 22).

Claims 22 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Knoblock (Pub. No. US 20170120841 A1) in view of O'Connell (US 20140285666 A1) as applied to claim 18, and further in view of Hottmann (Pub. No. US 2018/0354422 A1). 

Regarding claim 22, Knoblock in view of O'Connell  is silent regarding  wherein the connecting mechanism comprises at least one locking element selected from a group consisting of: a mechanical lock, a fingerprint actuated lock, an iris scanner actuated lock, a code lock, a voice recognition lock, a smart lock, a key lock, a snap lock, an actuator driven lock, a SMA (shape memory alloy), a SMA actuator lock and an electrical actuator lock.
However, Hottmann discloses wherein the connecting mechanism comprises at least one locking element selected from a group consisting of: a mechanical lock, a fingerprint actuated lock, an iris scanner actuated lock, a code lock, a voice recognition lock, a smart lock, a key lock, a snap lock, an actuator driven lock, a SMA (shape memory alloy), a SMA actuator lock and an electrical actuator lock (¶¶0039-0040: a head 20 provided with a locking system 40 such as locking bolt).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Knoblock in view of O'Connell by utilizing wherein the connecting mechanism comprises at least one locking element selected from a group consisting of: a mechanical lock, a fingerprint actuated lock, an iris scanner actuated lock, a code lock, a voice recognition lock, a smart lock, a key lock, a snap lock, an actuator driven lock, a SMA (shape memory alloy), a SMA actuator lock and an electrical actuator lock, as taught by Hottmann, to provide an electronically controllable, strong, reliable and cost effective mechanism for the exterior rearview device( Hottmann: ¶0028). 
Regarding claim 29, Knoblock further discloses connecting mechanism for connecting the at least one modular peripheral device or adapter of the peripheral device to the camera pod (¶¶0019, 0054: A pair of couplers 42 is provided and each of the couplers 42 is coupled to the basal wall 28. Each of the couplers 42 removably engages the vehicle 12 such that the housing 26 is retained on the vehicle 12).
Knoblock in view of O'Connell is silent regarding wherein the connecting mechanism comprises a locking element, and wherein the connecting mechanism or the locking element thereof can be integrated with the motor vehicle’s general locking mechanism comprising one or more of a central locking system or a key system.
	However, Hottmann discloses wherein the connecting mechanism comprises a locking element, and wherein the connecting mechanism or the locking element thereof can be integrated with the motor vehicle’s general locking mechanism comprising one or more of a central locking system or a key system (¶0039: In order to remove the head 20 from the base 10 the driver can press a button (not shown) within the vehicle to open). The motivation statement set forth above with respect to claim 22 applies here. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHNAEL AYNALEM/            Primary Examiner, Art Unit 2488